In the
United States Court of Appeals
For the Seventh Circuit

Nos. 99-3775, 99-3895

Don Campbell a/k/a Donald Lee,

Plaintiff-Appellee/Cross-Appellant,

v.

Howard Peters III, John Groves, and
Charles Williams,

Defendants-Appellants/Cross-Appellees,

and

Michael O’Leary, Michael Lane, and Carol Mills,

Defendants/Cross-Appellees.

Appeals from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 92 C 3265--Ann Claire Williams, Judge.

Argued October 30, 2000--Decided July 10, 2001


  Before Ripple, Diane P. Wood, and Evans,
Circuit Judges.

  Diane P. Wood, Circuit Judge. In July of
1990, an Illinois Circuit Court decided
that appellant Donald Campbell was kept
in prison at least a year longer than his
sentence required. Campbell subsequently
sued six prison officials and the
Illinois Department of Corrections (IDOC)
alleging violations of his Eighth and
Fourteenth Amendment rights. A jury found
in his favor against three of the
defendants, and those defendants now
appeal that finding, claiming that they
were entitled to qualified immunity.
Campbell cross-appeals the court’s grant
of summary judgment in favor of the other
three defendants. While we affirm the
district court’s decision with respect to
the cross-appeal, we find that the three
remaining defendants were indeed entitled
to judgment as a matter of law based on
the defense of qualified immunity. We
therefore reverse the jury verdict and
remand to the district court to enter
judgment as a matter of law in the
defendants’ favor.
I

    A.   Campbell’s Prison Sentences

  On November 10, 1981, Campbell (who has
also used the monikers "Tony Redfield,"
"Donald Lee," "Donald Shelton," and
"Rodney Lee") was convicted in the state
of Michigan of breaking and entering and
given a prison sentence of one and a half
to 15 years. After serving only about
three months, he escaped from a halfway
house. The governor of Michigan issued an
escape warrant for his arrest, but
Campbell evaded the Michigan police.

  In October of 1983, law enforcement
officials caught up with him in Illinois,
where he was apprehended on charges of
residential burglary. He was convicted of
that offense and sentenced to a prison
term of four and a half years plus a two-
year mandatory supervised release (MSR)
term. Campbell was released from prison
in February 1986 (about 25 months early),
based on good conduct credit that he had
earned, and he began serving the MSR
term. But on July 23, 1986, after serving
only about six months of MSR, he was
arrested yet again for unlawful use of a
weapon by a felon and on December 10,
1986, was sentenced to a two-year prison
term, with credit for time served since
July 23.

  Because of the weapons conviction, the
Prisoner Review Board (Board) revoked
Campbell’s burglary MSR on January 6,
1987. Campbell was ordered to serve the
time remaining on his two-year MSR term
(about 18 months) in prison. This
computation was in accordance with 730
ILCS sec. 5/3-3-9 (West 2000), which
states that for MSR violators,
recommitment "shall be for the total
mandatory supervised release term, less
the time elapsed between the release of
the person and the commission of the
violation for which the mandatory
supervised release is revoked." sec. 5/3-
3-9(a) (3)(i)(B). The statute at that
time also allowed the Board to revoke up
to a year of the good conduct credit
earned during the burglary sentence and
to add another year to the MSR term. Id.

  In apparent keeping with these rules,
Campbell was ordered reincarcerated for
18 months. At that time, the Board did
not order Campbell to serve any of the 25
months that had been deducted from his
sentence on the burglary charge because
of his good conduct credits (although the
statute would have permitted it to add on
another 12 months to the 18 month
sentence).

  Because the new 18 month term was to be
served concurrently with the 24-month
unlawful use sentence, Campbell’s initial
projected release date was July 23, 1988.
This changed, however, in response to a
number of offenses Campbell committed
after his return to prison (including
arson, assaulting an officer and other
inmates, property damage, and possession
of gang-related material). When all was
said and done, the Board revoked all of
the good conduct credits Campbell had
earned earlier while serving the burglary
sentence. The net result was a new
release date of March 29, 1990.

  Matters became even more complicated
when the Board decided that the four and
a half months Campbell had spent in jail
awaiting sentence on the unlawful use
charge could not be credited against the
original six and a half year burglary
sentence. This had the effect of pushing
his release date back to August 16, 1990.
The Board made this decision in reliance
on 730 ILCS sec. 5/3-3-9(a)(3)(ii), which
states that in computing the sentence of
an MSR violator, the person shall be
given credit against the term of
reconfinement for time spent in custody
subsequent to his parole only if that
time has not been credited against
another sentence. See also Jackson v.
Fairman, 418 N.E.2d 200 (Ill. App. Ct.
1981).
  By March of 1987, Campbell was starting
to wonder when he could expect to be
released. He made a few inquiries, but he
did not receive consistent stories about
his projected release date. At some
point, he wrote or spoke to each of the
following individuals, asking for a
clarification of the calculation of his
sentence. Michael Lane, the IDOC
director, gave him an explanation on at
least two separate occasions. John
Groves, the chief records officer for
IDOC, reviewed the calculations at least
twice. Statesville Warden Michael O’Leary
and Pontiac Correctional Center Warden
Howard Peters III referred him to their
respective records clerks, Carol Mills
and Charles Williams, each of whom
explained the sentence calculations to
Campbell at least twice.

  In the meantime, dissatisfied with the
explanations he was receiving and
suspecting that the prison officials were
not allowed to revoke the previously
earned good conduct credits, Campbell
filed a habeas corpus petition in state
court on April 8, 1988, against
Statesville Warden O’Leary, contending
that his release date should have been no
later than July 23, 1988, and that
O’Leary erred in calculating a projected
discharge date of August 16, 1990. The
Will County Circuit Court dismissed this
petition on September 2, 1988, but on
June 21, 1989, the Illinois Appellate
Court reversed the dismissal. The
Appellate Court held that the record did
not adequately explain why four and a
half months had been added to the six and
a half year burglary sentence, and it
remanded the case to the trial court for
a more detailed hearing.

   This hearing was continued several
times. Ultimately, Campbell’s petition
was dismissed again by the Circuit Court
on May 31, 1990. On July 11, 1990, the
Illinois Appellate Court asked the
Circuit Court to conduct another hearing
on the petition and ordered Campbell to
be released on bond. On July 30, 1990,
the Circuit Court decided that Campbell’s
burglary sentence should have ended no
later than June 1989 because the statute
allows the Prison Review Board to revoke
only one year’s worth of good conduct
credit. The court then ordered Campbell’s
immediate release from custody.

  Campbell undoubtedly thought that he had
finally prevailed, but that was not to be
the case as a practical matter. When
Williams began to process Campbell’s
release on July 11, he discovered a
successor to the old Michigan escape
warrant for Campbell’s arrest, which had
been issued March 24, 1987. As a result,
Campbell’s Illinois victory did not
result in his actual release, but instead
simply caused him to be transferred to
the Livingston County Sheriff and turned
over to the custody of Michigan in
September. Michigan gave Campbell credit
for time served in Illinois and he was
released by Michigan authorities on April
1, 1991.
  B.   District Court Proceedings

  In May of 1992, Campbell filed a sec.
1983 suit against IDOC and the six
individuals described above: Groves,
Lane, O’Leary, Mills, Peters, and
Williams. Campbell claimed that these
defendants had wrongfully detained him in
violation of his Eighth and Fourteenth
Amendment rights. In particular, he
claimed that he should have been released
from prison on July 23, 1988, but that he
had been held for two extra years because
his good conduct credit was unlawfully
revoked after his recommitment. He sought
$5 million in damages from each
defendant.

  The defendants filed several pre-trial
motions for summary judgment. In
response, the district court took several
actions. It dismissed all of Campbell’s
Fourteenth Amendment due process claims.
Then it granted summary judgment in favor
of Lane, O’Leary, and Mills ("the
Lanedefendants") because the undisputed
facts did not support a finding of an
Eighth Amendment violation. The court
also granted summary judgment for IDOC
based on the state’s Eleventh Amendment
immunity.

  This left the Eighth Amendment case
against Groves, Peters, and Williams
("the Groves defendants"), which went to
a jury trial. At the close of evidence,
the defendants moved for judgment as a
matter of law based on qualified
immunity. The court denied that motion,
and the jury found in Campbell’s favor,
awarding $37,000 in compensatory damages
and $5,000 in punitive damages from each
defendant. The defendants renewed their
motion for judgment as a matter of law
and moved for a new trial. These motions,
too, were denied.

  The Groves defendants appealed the
district court’s refusal to grant them
judgment as a matter of law. Campbell
filed a cross-appeal, challenging the
dismissal of his Fourteenth Amendment
claims and the grant of summary judgment
in favor of the Lane defendants. The two
appeals have been consolidated.

II

  We review a district court’s refusal to
grant a Rule 50 motion for judgment as a
matter of law de novo. Sheehan v. Donlen
Corp., 173 F.3d 1039, 1043 (7th Cir.
1999). Judgment as a matter of law is
proper only if a reasonable person could
not find that the evidence supports a
decision for a party on each essential
element of the case, viewing the evidence
in the light most favorable to the
nonmovant. Jones v. Western & Southern
Life Ins. Co., 91 F.3d 1032, 1036 (7th
Cir. 1996). We also review the district
court’s denial of qualified immunity de
novo, taking the facts in the light most
favorable to Campbell and looking only at
the legal questions. Khuans v. School
Dist. 110, 123 F.3d 1010, 1013 (7th Cir.
1997).

  Qualified immunity shields government
officials performing discretionary
functions from liability for civil
damages unless their conduct violates
clearly established statutory or
constitutional rights of which a
reasonable person would have known.
Anderson v. Creighton, 483 U.S. 635, 640
(1987). In general, once the defendants
raise the qualified immunity defense, the
plaintiff must show two things: first,
that there has been a violation of one or
more of her federal constitutional
rights, and second, that the
constitutional standards at issue were
clearly established at the time of the
alleged violation. Coady v. Steil, 187
F.3d 727, 731 (7th Cir. 1999).

  To the extent that a court rejects an
immunity claim because the standards were
not clearly established, there is a risk
that the scope of the underlying right
may remain unclear. To ensure that legal
doctrine may continue to evolve, the
Supreme Court has said that courts should
consider the two aspects of the immunity
inquiry in sequential order, looking
first at the question whether the
defendants violated the plaintiff’s
rights, and second at whether a given
right was clearly established. See, e.g.,
Saucier v. Katz, No. 99-1977, 2001 WL
672265, *4 (U.S. June 18, 2001); City of
Sacramento v. Lewis, 523 U.S. 833, 841
n.5 (1998). In Katz, the Court reaffirmed
that "[a] court required to rule upon the
qualified immunity issue must consider,
then, this threshold question: Taken in
the light most favorable to the party
asserting the injury, do the facts
alleged show the officer’s conduct
violated a constitutional right?" 2001 WL
672265 at *4. Here, the facts are not in
dispute. If the initial interpretation of
the state law that the prison authorities
used had been correct, Campbell would not
have served too much time in prison and
thus would not have been confined without
penological justification; if the later
interpretation was correct, then he
remained behind bars too long. This
reveals that Campbell’s case is really
about the content of Illinois law, not
the federal constitution.

  Nevertheless, Campbell argues, if
through deliberate indifference to the
requirements of state law the
correctional officials kept him
imprisoned too long, his Eighth Amendment
rights were violated even if the
additional time was not very long. Cf.
Glover v. United States, 121 S. Ct. 696,
700 (2001) ("[Supreme Court]
jurisprudence suggests that any amount of
actual jail time has Sixth Amendment sig
nificance."). In that sense, we believe
that he has articulated a constitutional
right that satisfies the first part of
the Katz requirement for qualified
immunity, and thus we must turn to the
question of whether clearly established
law prohibited the defendants’ actions.
We naturally do not second-guess the
jury’s decision to the effect that
Campbell was indeed kept in prison beyond
the release date dictated by state law;
the remaining question is whether the
individual defendants are personally
liable for that violation, or if instead
they are entitled to qualified immunity.

  For a right to be clearly established,
"[t]he contours of that right must be
sufficiently clear that a
reasonableofficial would understand that
what he is doing violates that right."
Anderson, 483 U.S. at 640. Campbell
contends that he has shown that it was
clearly established that incarcerating a
prisoner beyond the termination of his
sentence without penological
justification violates the Eighth
Amendment as cruel and unusual
punishment. At a general level, this
proposition may be true, although the
courts that have recognized this problem
have been careful to note that the
extended incarceration must also be the
product of deliberate indifference before
a constitutional violation, as opposed to
an error of state law, is implicated. See
Moore v. Tartler, 986 F.2d 682, 686 (3d
Cir. 1993); Sample v. Diecks, 885 F.2d
1099, 1108-09 (3d Cir. 1989); Haygood v.
Younger, 769 F.2d 1350, 1354-55 (9th Cir.
1985) (en banc); see also Farmer v.
Brennan, 511 U.S. 825, 837 (1994). But we
do not deal with generalities. Instead,
we must determine whether it was clearly
established that the defendants, in
revoking the good conduct credits and
computing a new release date after the
recommitment, were violating Campbell’s
constitutional rights by requiring him to
serve more time than state law and his
sentence required. See Wilson v. Layne,
526 U.S. 603, 615 (1999) ("[T]he right
allegedly violated must be defined at the
appropriate level of specificity before a
court can determine if it was clearly
established."). As Campbell points out,
it is not necessary for him to point to
a case saying that the revocation, under
the identical circumstances, was
unlawful. Instead, as the Supreme Court
put it in Katz, the law is "clearly
established" if "various courts have
agreed that certain conduct is a
constitutional violation under facts not
distinguishable in a fair way from the
facts presented in the case at hand . .
. ." 2001 WL 672265 at *5 (emphasis
added).

   At the time of the revocation of
Campbell’s credits, it was not apparent
that this kind of state law mistake rose
to the level of an Eighth Amendment
violation. The record shows that the
prison officials were indeed responding
to Campbell’s inquiries, even if
ultimately in a mistaken way. The
relevant statute, 730 ILCS sec. 5/3-3-9,
does not clearly establish the rules for
computing release times. Section 5/3-3-
9(a) (3)(i)(B) simply states that, at the
time of recommitment, "[t]he Board may
also order that a prisoner serve up to
one year of the sentence imposed by the
court which was not served due to the
accumulation of good conduct credit." The
statute does not expressly prohibit
revocation of credits while the prisoner
is serving the recommitment term.

  It was not until July 30, 1990 that a
state trial court definitively
interpreted the statute to bar revocation
of good conduct credit after
recommitment. (The appellate court
questioned the Board’s computation of the
sentence in its June 1989 remand order,
but only because it could not ascertain
the Board’s reason for adding the four
and a half months to the six and a half
year sentence. The court did not focus on
or question the propriety of revoking the
good conduct credits.) The trial court’s
decision, which appeared in July of 1990,
has very little bearing on the
reasonableness of the defendants’ actions
prior to its issuance. Furthermore, it is
doubtful whether one unpublished state
trial court decision can "clearly
establish" the law for qualified immunity
purposes. (We have held that a district
court decision does not have such weight,
see Anderson v. Romero, 72 F.3d 518, 525
(7th Cir. 1995), and so by parity of
reasoning it is at least unclear whether
a state trial court decision would carry
such weight.)

  Campbell also points to a January 1991
letter from the Illinois Attorney General
that advised the defendants not to appeal
the Circuit Court’s decision. But again,
this evidence has no relevance to the
state of the law from 1988 through 1990,
which is the time period during which the
plaintiff claims he was illegally
imprisoned. In any event, appeal
recommendations are made for a myriad of
reasons, some resting on the legal
strength of the case, some on the
resources of the office, some on the
likely precedential value of an appellate
decision, and so on. We know of no cases
that hold that such a recommendation from
either a state attorney general or the
Solicitor General creates "clearly
established law."

  Campbell has therefore not shown that
clearly established law prohibited the
prison officials from revoking Campbell’s
good conduct credits after recommitment.
No statute prohibited the revocation of
the credits; to the contrary, the
defendants were relying upon a reasonable
interpretation of a state statute in
revoking the credits. Although a court
later found that interpretation to be
incorrect, there was no case law or other
controlling authority that required such
a conclusion. Indeed, the defendants’ in
terpretation had actually prevailed twice
in the Circuit Court and was based upon
the state legislature’s grant of wide
discretion to prison officials in
granting and revoking good conduct
credits, see 730 ILCS sec. 5/3-6-3. Under
these circumstances, defendants Groves,
Peters, and Williams did not act in
violation of clearly established law or
with deliberate indifference to its
requirements, and they are entitled to
qualified immunity for the actions
Campbell has challenged.

III

  In his cross-appeal, Campbell challenges
the grant of summary judgment in favor of
Lane, O’Leary, and Mills. We review the
court’s grant of summary judgment de
novo. See Wright v. Illinois Dep’t of
Corrections, 204 F.3d 727, 729 (7th Cir.
2000).

  The district court dismissed the claims
against this group of defendants because
Campbell failed to provide any evidence
that any of them had knowledge of the
risk of unwarranted detention and either
failed to act or took only ineffectual
action, leading to the unjustified
detention. See Farmer, 511 U.S. at 842-
43; Sample, 885 F.2d at 1110. While we
would probably agree with the district
court’s findings, it is also the case
that these defendants were entitled to
qualified immunity for the reasons we
have just given. On that basis, we also
affirm the summary judgment in favor of
Lane, O’Leary, and Mills.

  Campbell’s cross-appeal did not
challenge the district court’s dismissal
of his Fourteenth Amendment due process
claims. Instead, he said only that he
wanted the right to ask the district
court to reconsider that ruling if the
case is remanded for trial on his Eighth
Amendment claims against the Lane
defendants. Even if this was a proper way
to contest the adverse Fourteenth
Amendment ruling, which it is not, no
such remand is being ordered. Thus, we
have no occasion to discuss the merits of
that part of the district court’s
decision.

IV

  For these reasons, we REVERSE the jury
verdict and REMAND the case to the
district court to enter judgment as a
matter of law in favor of Groves, Peters,
and Williams. We Affirm the dismissal of
the claims against Lane, O’Leary, and
Mills.